This action is to recover damages for personal injury received from a piece of rock striking plaintiff in the eye while driving crushed ballast under the railroad ties with a tamping pick.
His Honor sustained defendant's motion to nonsuit and dismissed the action. Plaintiff appealed.
Upon a review of the record in this case we are of opinion that his Honor correctly sustained the motion to nonsuit. House v. R. R.,152 N.C. 397, and cases cited; Dunn v. R. R., 151 N.C. 313. The injury was evidently the result of an accident, which the evidence fails to account for. Martin v. Manufacturing Co., 128 N.C. 264.
Affirmed.
(565)